United States Court of Appeals
                      For the First Circuit


No. 21-1410

                         DEBORAH LAUFER,

                      Plaintiff, Appellant,

                                v.

                       ACHESON HOTELS, LLC,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                              Before

                  Kayatta, Howard, and Thompson,
                          Circuit Judges.


     Thomas B. Bacon, with whom Thomas B. Bacon, P.A. was on brief,
for appellant.
     Sally A. Morris, with whom Jennifer H. Rohde and Sally A.
Morris, Attorney at Law, LLC, were on brief, for appellee.


                         October 5, 2022
           THOMPSON, Circuit Judge.          We're asked today to weigh in

for the first time on an Article III standing question that has

divided   the    circuit   courts.      Certain      regulations   under   the

Americans with Disabilities Act ("ADA") require places of public

lodging   to    make   information    about    the   hotel's   accessibility

available on any reservation portal to those with disabilities.

In the age of websites, that means a disabled person can comb the

web looking for non-compliant websites, even if she has no plans

whatsoever to actually book a room at the hotel.                   Thus, the

information could be viewed as irrelevant to her -- except to

whether the website is complying with the law.             Has she suffered

a concrete and particularized injury in fact to have standing to

sue in federal court?      Contrary to the district court's thinking,

we think the answer is yes.1         We further conclude that Laufer has

standing to pursue injunctive relief and that the case is not moot.

So we reverse.




     1 By our count of the precedential opinions, three of our
sibling circuit courts have said no, and one has said yes. See
Laufer v. Arpan LLC, 29 F.4th 1268, 1273-74 (11th Cir. 2022)
(standing); Harty v. W. Point Realty, Inc., 28 F.4th 435, 444 (2d
Cir. 2022) (no standing); Laufer v. Looper, 22 F.4th 871, 879–81,
883 (10th Cir. 2022) (same); Laufer v. Mann Hosp. L.L.C., 996 F.3d
269, 273 (5th Cir. 2021) (same). One other has said no in a non-
precedential judgment without analysis. See Laufer v. Alamac Inc.,
No. 21-7056, 2021 WL 4765435, at *1 (D.C. Cir. Sept. 10, 2021).


                                     - 2 -
                                  I.

                                  A.

          Deborah Laufer is disabled.       She can't walk more than a

few steps without assistance and instead uses a wheelchair or a

cane to move around.    She also has limited use of her hands and is

vision impaired.      Among other requirements to accommodate her

disabilities, she needs special accessible parking and has to use

passageways wide enough and properly graded for her wheelchair.

Certain surfaces also need to be lowered so she can reach them,

pipes under a sink need to be wrapped so she doesn't scrape her

legs on them, and bathrooms need grab bars so she can transfer

from her wheelchair.

          Defendant    Acheson   Hotels,    LLC,   operates   The   Coast

Village Inn and Cottages in a small town on Maine's southern coast.

It accepts reservations for the Inn on its own and other travel-

related websites.     When Laufer first visited Acheson's website,

she found that it didn't identify accessible rooms, didn't provide

an option for booking an accessible room, and didn't give her

sufficient information to determine whether the rooms and features

of the Inn were accessible to her.         She also says she faced the

same dearth of information when she visited the Inn's reservation

service through thirteen other third-party websites, including

Expedia.com, Hotels.com, and Booking.com.          And she alleges that




                                 - 3 -
she plans to revisit these websites "[i]n the near future" to see

if they still lack this information she needs.

                                     B.

          That brings us to the next piece of the story:                    the

statutory background that brings color to Laufer's claim. Congress

enacted the ADA recognizing that "many people with physical or

mental disabilities have been precluded from [participating in all

aspects   of   society]    because    of     discrimination,"       42   U.S.C.

§ 12101(a)(1), and that those with disabilities, "as a group,

occupy an inferior status in our society," id. § 12101(a)(6).

Congress found that "individuals with disabilities continually

encounter various forms of discrimination, including . . . failure

to make modifications to existing facilities and practices, . . .

segregation,    and   relegation      to     lesser     services,     programs,

activities,    benefits,   jobs,     or     other     opportunities."       Id.

§ 12101(a)(5); see also Tennessee v. Lane, 541 U.S. 509, 536–37

(2004) (Ginsburg, J., concurring) (describing the congressional

impetus of the ADA); Cushing v. Packard, 30 F.4th 27, 59 (1st Cir.

2022) (Thompson, J., dissenting) (same).

          Title III of the ADA provides that "[n]o individual shall

be discriminated against on the basis of disability in the full

and   equal    enjoyment   of   the        goods,     services,     facilities,

privileges, advantages, or accommodations of any place of public

accommodation by any person who owns . . . or operates a place of


                                   - 4 -
public accommodation."         42 U.S.C. § 12182(a).           Specifically, the

ADA makes it discriminatory to provide disabled individuals with

an "opportunity to participate in or benefit from a good, service,

facility, privilege, advantage, or accommodation" unequal to those

without disabilities.         Id. § 12182(b)(1)(A)(ii).          And it defines

discrimination     to   include     the     "failure      to   make     reasonable

modifications in policies, practices, or procedures, when such

modifications     are   necessary      to   afford   such      goods,    services,

facilities,      privileges,      advantages,        or    accommodations         to

individuals with disabilities."           Id. § 12182(b)(2)(A)(ii).           Laufer

qualifies as disabled within the meaning of the ADA.

          The ADA also delegates to the Attorney General the

authority to promulgate regulations to carry out § 12182.                        Id.

§ 12186(b).       One    of    those     regulations      pertains       to   hotel

reservations.2     28 C.F.R. § 36.302(e).            The regulation provides

that a "public accommodation" operating a "place of lodging" must

"with respect to reservations made by any means . . . [i]dentify

and describe accessible features in the hotels and guest rooms

offered through its reservations service in enough detail to

reasonably    permit    individuals         with   disabilities         to    assess

independently whether a given hotel or guest room meets his or her

accessibility needs."         Id. § 36.302(e)(1)(ii).


     2 Acheson does not argue that this regulation exceeds the
authority granted to the Attorney General under § 12186(b).


                                       - 5 -
          The     Department         of     Justice's           guidance          on     these

regulations says that "basic nondiscrimination principles mandate

that individuals with disabilities should be able to reserve hotel

rooms with the same efficiency, immediacy, and convenience as those

who do not need accessible guest rooms."                       28 C.F.R. pt. 36, app.

A   (2010),     Guidance       on     Revisions           to     ADA    Regulation         on

Nondiscrimination       on     the     Basis         of    Disability         by       Public

Accommodations and Commercial Facilities ("DOJ Guidance").                                 The

Reservation     Rule,    DOJ       says,   "is       essential         to    ensure      that

individuals with disabilities receive the information they need to

benefit from the services offered by the place of lodging."                                Id.

And although "a reservations system is not intended to be an

accessibility survey," public accommodations still must provide

some detail     -- "enough detail"              --   to allow individuals with

disabilities to know what services they can enjoy.                          Id.

          When    a     public      accommodation          violates         the    ADA     and

discriminates    against       a     disabled        person,      the       ADA    and    the

regulations promulgated under it permit private individuals to

bring enforcement actions in federal court.                     42 U.S.C. § 12188(a);

28 C.F.R. § 36.501.

                                           C.

          And that's what Laufer did.                     Availing herself of that

procedure, Laufer sued Acheson in the District of Maine.                                 Which

she's familiar doing:          Laufer is a self-proclaimed ADA "tester"


                                       - 6 -
and advocate for disabled persons and has filed hundreds of other

ADA-related suits in federal courts from coast to coast.              Against

Acheson, she brought a single claim for violation of 42 U.S.C.

§ 12181 and 28 C.F.R. § 36.302(e) (the Reservation Rule) and sought

declaratory and injunctive relief, as well as attorney's fees and

costs.

            Responding,     Acheson    moved   to   dismiss.     Pointing   to

Laufer's hundreds of other ADA suits around the country, Acheson

said that Laufer had no real intention of booking a room at its

Inn.   So, Acheson said, Laufer lacks Article III standing to bring

her    suit,    and   the    court    accordingly    lacks     subject-matter

jurisdiction over the case.          Laufer opposed the motion and amended

her complaint to detail her plans to visit Maine.               The district

court took Acheson's side and dismissed the case for lack of

standing.      Laufer timely appealed.

                                       II.

            Acheson moved under Rule 12(b)(1).          See Fed. R. Civ. P.

12(b)(1).      There are two species of 12(b)(1) attacks on subject-

matter jurisdiction:        facial and factual challenges.        See Torres-

Negrón v. J & N Recs., LLC, 504 F.3d 151, 162 (1st Cir. 2007).

When the attack is facial, the relevant facts are the well-pleaded

allegations in the complaint, which the court must take as true.

Toddle Inn Franchising, LLC v. KPJ Assocs., LLC, 8 F.4th 56, 61

n.5 (1st Cir. 2021).         If the attack is factual, then the court


                                      - 7 -
"need not accept the plaintiff's allegations as true but can 'weigh

the evidence and satisfy itself as to the existence of its power

to hear the case.'"    Id. (quoting Torres-Negrón, 504 F.3d at 163).

          The challenge here was only facial, so we, too, take the

complaint's well-pleaded allegations as true when analyzing our

jurisdiction.    See id.   Our review of the allegations mirrors the

plausibility standard for Rule 12(b)(6) motions.     Hochendoner v.

Genzyme Corp., 823 F.3d 724, 730 (1st Cir. 2016).     At the end of

the day, then, our question is whether the plaintiff's complaint

-- taking as true all of Laufer's factual allegations, drawing all

inferences in her favor, but discarding legal conclusions and

threadbare recitations of the elements, see Zell v. Ricci, 957

F.3d 1, 7 (1st Cir. 2020) -- contains enough factual heft to

demonstrate that the court has subject-matter jurisdiction, see

Katz v. Pershing, LLC, 672 F.3d 64, 70 (1st Cir. 2012).    We review

the district court's decision de novo, meaning we look at things

with fresh eyes and without any deference to the able district

judge's analysis.     Amrhein v. eClinical Works, LLC, 954 F.3d 328,

330 (1st Cir. 2020).

                                 III.

                                  A.

          Article III of the Constitution gives the federal courts

the power to hear only "Cases" and "Controversies."     U.S. Const.

art. III, § 2.    That constitutional limitation means courts can


                                - 8 -
resolve only "genuine, live dispute[s] between adverse parties."

Carney v. Adams, 141 S. Ct. 493, 498 (2020).           Out of that general

rule has emerged the multi-faceted doctrine of standing, see id.,

a doctrine simple to describe but often tricky to apply.

               To have standing, a plaintiff has to show three things:

that she "(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that

is likely to be redressed by a favorable judicial decision."

Spokeo, Inc. v. Robins, 578 U.S. 330, 338 (2016).                 We're focused

on the first part here -- injury in fact.            An injury in fact, as

we use that term of art, means "the invasion of a legally protected

interest       that   is   concrete   and   particularized   and       actual   or

imminent, not conjectural or hypothetical."           Amrhein, 954 F.3d at

330 (cleaned up) (quoting Spokeo, 578 U.S. at 339).                    (What that

all means we'll get into more detail on later.)

               Standing doctrine serves many purposes.            "It tends to

assure that the legal questions presented to the court will be

resolved, not in the rarified atmosphere of a debating society,

but   in   a    concrete    factual   context   conducive    to    a    realistic

appreciation of the consequences of judicial action." Valley Forge

Christian Coll. v. Ams. United for Separation of Church & State,

Inc., 454 U.S. 464, 472 (1982).         It also ensures the federal courts

aren't morphed into "no more than a vehicle for the vindication of

the value interests of concerned bystanders."          Id. (quoting United


                                      - 9 -
States v. SCRAP, 412 U.S. 669, 687 (1973)).          And it reflects

separation-of-powers principles that the courts shouldn't be used

to "usurp the powers of the political branches."          Clapper v.

Amnesty Int'l USA, 568 U.S. 398, 408 (2013).

          Article III standing operates as a limit on federal

courts' jurisdiction.     Id.   And because it is jurisdictional, it

cannot be waived or forfeited and can be raised at any time, by

anyone.   See Va. House of Delegates v. Bethune-Hill, 139 S. Ct.

1945, 1951 (2019).      When it is raised, the burden of showing

standing rests on the party invoking the court's jurisdiction.

Id.   Meeting that burden is mission critical for their case -- no

standing, no jurisdiction, and the case must be dismissed.

                                  B.

          Acheson first asserts that the Reservation Rule did not

require it to reveal all the information Laufer wants, and so she

suffered no injury via a violation of the rule.     But we don't have

to untangle Acheson's argument on the merits of Laufer's claim to

determine her standing.

          Standing is, "[i]n essence," a question of "whether the

litigant is entitled to have the court decide the merits of the

dispute or of particular issues."      Allen v. Wright, 468 U.S. 737,

750-51 (1984) (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)),

abrogated on other grounds by Lexmark Int'l, Inc. v. Static Control

Components, Inc., 572 U.S. 118 (2014).        "[S]tanding in no way


                                - 10 -
depends on the merits of the plaintiff's contention that particular

conduct is illegal."    Hochendoner, 823 F.3d at 734 (quoting Warth,

422 U.S. at 500); see Fed. Election Comm'n v. Cruz, 142 S. Ct.

1638, 1647 (2022).     In other words, that a plaintiff's ultimate

recovery "may be uncertain or even unlikely . . . is of no moment"

to us now.   See Mission Prod. Holdings, Inc. v. Tempnology, LLC,

139 S. Ct. 1652, 1660 (2019); see also Ariz. State Legislature v.

Ariz. Indep. Redistricting Comm'n, 576 U.S. 787, 800 (2015) ("one

must not confuse weakness on the merits with absence of Article

III standing" (cleaned up)).    At this point, our only question is,

putting the merits aside, whether Laufer plausibly alleges she was

injured under her theory of the underlying legal claim.                  See

Hochendoner, 823 F.3d at 734; see also Cruz, 142 S. Ct. at 1647–

48 ("For standing purposes, we accept as valid the merits of

appellees' legal claims.").

          Nor   is   Laufer's   claim   "so    implausible   that   it   is

insufficient to preserve jurisdiction."        See Chafin v. Chafin, 568

U.S. 165, 174 (2013).    Though Acheson thinks Laufer could've just

picked up the phone to ask for the information and that this was

supposed to be an interactive process, the regulations clearly

provide that hotels' reservation portals still must provide some

detail -- "enough detail" -- to allow individuals with disabilities

to know what services they can enjoy.         28 C.F.R. § 36.302(e); DOJ




                                - 11 -
Guidance, 28 C.F.R. pt. 36, app. A (2010).      Which Laufer alleges

Acheson's portals didn't do.

          So for our standing analysis, we assume, in line with

Laufer's theory, that the Reservation Rule requires Acheson to

give her certain information.      And we further assume, as she

alleges in her complaint, that Acheson's website and other third-

party reservation services didn't provide that information.

                                  C.

          That brings us to our next question:         Is Acheson's

failure to provide that information a sufficiently concrete injury

to Laufer to give her standing?

          Acheson thinks not.          It says Laufer never had any

intention of traveling to Maine or booking a room at its Inn.3

Instead, Laufer was just sitting on her computer hunting websites

for ADA non-compliance from over a thousand miles away in her

Florida home. Whatever information she was denied, then, she never

needed.   And, its argument goes, that destroys her standing -- it

makes her risk of harm counterfactual since "there was no prospect

that she would have tried to exercise" her statutory rights to

information about accommodations at the Inn she never wanted to go

to.   So, Acheson says, her injury is not concrete enough -- to be



      Side note: We mentioned a few pages back that Laufer amended
      3

her complaint to allege her intent to travel to Maine. But she
now on appeal disclaims any such intent.


                               - 12 -
concrete enough, Laufer would need to allege that her informational

drought harmed her in some way.

                                      1.

           First we zoom out to take a broader look at what makes

an injury concrete.

           Concrete injuries must be "'de facto'; that is, [they]

must actually exist."      Spokeo, 578 U.S. at 340.       Although easier

to recognize, the injury doesn't have to be "tangible," id., "like

a picked pocket or a broken leg," to be concrete, Amrhein, 954

F.3d at 330.   Intangible injuries -- like "the suppression of free

speech or religious exercise" or the invasion of common-law rights

"actionable without wallet injury" -- can also be concrete.             Id.

at 331; see Spokeo, 578 U.S. at 340; Valley Forge Christian Coll.,

454 U.S. at 486 (noneconomic injuries can count just as much as

economic ones, and collecting cases).

           Because they're less obvious, intangible injuries can

raise more of a question on whether there's an Article III case or

controversy. See Amrhein, 954 F.3d at 331. In determining whether

an intangible harm rises to the level of a concrete injury, the

Supreme   Court   has   told   us   that   "both   history"   (particularly

"whether an alleged intangible harm has a close relationship to a

harm that has traditionally been regarded as providing a basis for

a lawsuit in English or American courts") and "the judgment of

Congress play important roles."              Spokeo, 578 U.S. at 340-41.


                                    - 13 -
"Congress," the Court has said, "is well positioned to identify

intangible harms that meet minimum Article III requirements," id.

at 341, and "may 'elevate to the status of legally cognizable

injuries    concrete,   de   facto    injuries   that   were   previously

inadequate in law,'" TransUnion LLC v. Ramirez, 141 S. Ct. 2190,

2205 (2021) (quoting Spokeo, 578 U.S. at 341).           Yet still, not

even Congress can "spin a 'bare procedural violation, divorced

from any concrete harm' into an 'injury-in-fact,'" Amrhein, 954

F.3d at 331 (quoting Spokeo, 578 U.S. at 341) -- though the

violation of some procedural rights Congress grants can, without

any additional harm, be concrete enough, Spokeo, 578 U.S. at 342.

In all, this just means that we judges must still "independently

decide whether a plaintiff has suffered a concrete harm under

Article III," even if Congress adamantly says they do. TransUnion,

141 S. Ct. at 2205.

                                     2.

            Our bearings set, back to Laufer's case.       Does Laufer's

self-admitted status as a tester -- that she had no intent to do

anything but test the website's ADA compliance -- mean she hasn't

suffered an injury?

            Acheson seems to accept that tester status alone doesn't

defeat standing -- a party can set out to determine whether public

accommodations are complying with a statute. That concession makes

sense.     We said just a year ago that a plaintiff's status as a


                                 - 14 -
tester does not destroy        her standing.        See Suárez-Torres v.

Panaderia Y Reposteria España, Inc., 988 F.3d 542, 550–51 (1st

Cir. 2021).    That is, a plaintiff's deliberate choice to see if

accommodations are obeying a statute doesn't mean that her injury

in fact is any less real or concrete.         Id.    And Suárez broke no

new ground -- the Supreme Court reached the same result forty years

ago.     See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373–74

(1982).

            But in somewhat of a twist on that proposition, Acheson

further posits that a lack of intent to do anything with the

information -- like a tester does -- makes the information not

relevant, and the injury accordingly not concrete for standing.

To solve that puzzle, we start by turning back to one of the

Supreme Court's earlier tester cases, Havens Realty.

                                    a.

            Havens   Realty   involved   racial   steering.   One     Black

plaintiff asked Havens Realty on multiple occasions whether it had

any units open to rent in its two apartment complexes.              Id. at

368.   She was told no, but a white plaintiff who went to test that

out was given the opposite answer -- there were vacancies.              Id.

So they sued under section 804 of Fair Housing Act of 1968, 42

U.S.C.    § 3604,    which    prohibited   falsely     representing    the

unavailability of a dwelling "because of race, color, religion,

sex, or national origin."      Havens Realty, 455 U.S. at 373.


                                  - 15 -
            Importantly, this Black plaintiff was a tester, too --

she had no intent of ever renting an apartment from the defendant

and went posing as a renter only to figure out if the defendant

was violating the law.      Id.    Yet the Supreme Court said that she

still had standing.      Id. at 374.     Because she was the object of

the misrepresentation and "suffered injury in precisely the form

the statute was intended to guard against," the Black tester

plaintiff had standing.     Id. at 373–74.    "That the tester may have

approached the real estate agent fully expecting that [s]he would

receive false information, and without any intention of buying or

renting a home" was neither here nor there, our judicial superiors

said -- it "does not negate the simple fact of injury within the

meaning of [the statute]."        Id. at 374; see also Cruz, 142 S. Ct.

at 1647 (noting that the Court has long held that an injury is an

injury "even if [it] could be described in some sense as willingly

incurred," citing Havens Realty); Evers v. Dwyer, 358 U.S. 202,

204 (1958) (a Black plaintiff's choice to board a segregated "bus

for the purpose of instituting this litigation is not significant"

to the standing inquiry).

            Havens Realty appears right on the nose for Laufer's

case -- both to her status as a tester and the injury she suffered.

The Reservation Rule requires that places of lodging make available

--   in   their   accommodation   descriptions   on   their   reservations

services -- information about the accessible features in their


                                   - 16 -
hotels and guest rooms. 28 C.F.R. § 36.302(e)(1)(ii). The purpose

of this requirement is "to reasonably permit [Laufer] to assess

independently whether a given hotel . . . meets . . . her

accessibility needs."   See id.   And that is precisely what Laufer

was doing.   Just as in Havens Realty, there is no carveout that

the information need only be turned over if the person trying to

make a reservation actually wants to make a reservation.     Compare

id. § 36.302(e), with Havens Realty, 455 U.S. at 373–74 (noting

that § 804(d) gave "all     'persons'    a legal right to truthful

information about available housing" and did not impose any "bona

fide offer" requirement).    So if the Black tester plaintiff had

standing in Havens Realty where the statute gave her a right to

truthful information, which she was denied, then Havens Realty

would mean that Laufer, too, has standing because she was denied

information to which she has a legal entitlement.       Just as the

Black tester plaintiff's lack of intent to rent an apartment in

Havens Realty "d[id] not negate the simple fact of injury," neither

does Laufer's lack of intent to book a room at Acheson's Inn negate

her standing.   See 455 U.S. at 373–74.

          Adding on, the Supreme Court has repeatedly said that

denial of information to which plaintiffs have a legal right can

be a concrete injury in fact.     See Fed. Election Comm'n v. Akins,

524 U.S. 11, 20–21 (1998); Pub. Citizen v. U.S. Dep't of Just.,

491 U.S. 440, 449–50 (1989); see also Spokeo, 578 U.S. at 342


                                - 17 -
(noting that "the violation of a procedural right granted by

statute can be sufficient in some circumstances to constitute

injury in fact," citing Akins and Public Citizen).                 Akins was a

suit   where   a   group   of    voters      sought    (among   other   things)

information about a list of donors to a political organization

they said was subject to public-disclosure requirements under

elections laws.     524 U.S. at 15, 21.          Noting that "[t]here [wa]s

no reason to doubt [the voters'] claim that the information would

help them . . . evaluate candidates for public office," the Court

said that they suffered an injury in fact because they "fail[ed]

to obtain information which," at least under their view of the

law, "must be publicly disclosed pursuant to a statute."                  Id. at

21.    Similarly, Public Citizen was a suit by advocacy groups to

obtain information they asserted was subject to public disclosure

under the Federal Advisory Committee Act.                491 U.S. at 447–48.

The Court said that the groups suffered an injury in fact because

they were denied information the statute gave them the right to.

Id. at 449.    As the Court put it:       "Our decisions interpreting the

Freedom   of   Information      Act   have     never   suggested   that    those

requesting information under it need show more than that they

sought and were denied specific agency records."                   Id.; accord

Maloney v. Murphy, 984 F.3d 50, 60 (D.C. Cir. 2020) (holding that

a FOIA "requester's circumstances -- why he wants the information,

what he plans to do with it, what harm he suffered from the failure


                                      - 18 -
to disclose -- are irrelevant to his standing" (quoting Zivotofsky

v. Sec'y of State, 444 F.3d 614, 617 (D.C. Cir. 2006))).

            So to sum it up so far:         Havens Realty, Akins, and Public

Citizen make clear that a denial of information that a plaintiff

is statutorily entitled to have can make for a concrete injury in

fact.   And Havens Realty and Public Citizen tell us that the denial

of information to a member of a protected class alone can suffice

to make an injury in fact -- that person's intended use of the

information is not relevant.

                                       b.

            Were that the whole landscape, this case would prove

quite simple.     But there's a wrinkle.        Acheson jumps all over three

lines in a Supreme Court decision from last year, TransUnion, which

Acheson says marked a sea change in the law of informational

standing that casts doubt on Havens Realty's application to this

case.

            TransUnion involved a class action brought by consumers

against a credit-reporting agency under the Fair Credit Reporting

Act.    141 S. Ct. at 2200.        Part of the claim was that the credit-

reporting agency didn't provide information in the format required

by the FCRA.     See id. at 2214.     The Court addressed the plaintiffs'

standing,    drawing   on    the    Court's     explanation   of   intangible

injuries in Spokeo.      (Recall that Spokeo teaches that Congress's

judgment    is   important    to    finding     intangible-but-nonetheless-


                                     - 19 -
concrete harms, but its judgment is not the end all be all since

there    must    still     be    a    concrete      injury    accompanying     a   bare

procedural violation -- though the Court did caveat that the

violation of some statutory procedural rights could pose a concrete

injury even without additional harm.                 See 578 U.S. at 340–42.)        An

amicus threw in the argument that the plaintiffs had standing for

an informational injury, citing to Akins and Public Citizen.                         141

S. Ct. at 2214.         Which the Court rejected, saying Akins and Public

Citizen didn't "control" because the plaintiffs weren't denied any

information; rather, they received it in the wrong format.                           Id.

But -- and here's where it gets important for us -- the Court added

a "[m]oreover":         It said the plaintiffs "identified no 'downstream

consequences' from failing to receive the required information"

and that "'[a]n asserted informational injury that causes no

adverse    effects      cannot       satisfy    Article      III.'"     Id.   (quoting

Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990, 1004 (11th

Cir. 2020)).

               With that "moreover" morsel in mind, Acheson presses

that Havens Realty and Public Citizen don't survive Spokeo and

TransUnion.       And to be sure, it has some support behind it from

our sibling circuits who have addressed suits like this one since

TransUnion.      See Harty v. W. Point Realty, Inc., 28 F.4th 435, 444

(2d     Cir.    2022)     (concluding          an   ADA-Reservation-Rule       tester

plaintiff       can't    show    a    concrete      injury    from    the   denial   of


                                         - 20 -
information without also showing downstream consequences post-

TransUnion); Laufer v. Looper, 22 F.4th 871, 879–81, 883 (10th

Cir. 2022) (same); see also Laufer v. Mann Hosp. L.L.C., 996 F.3d

269, 273 (5th Cir. 2021) (concluding Laufer had no standing because

she   couldn't   show   the   information   she   was    denied   had   "some

relevance" to her).

           Here's the issue:     We can't overrule prior Supreme Court

cases -- that much the Court has made clear.                 "And because

overruling Supreme Court precedent is the Court's job, not ours,

we must follow [precedent] until the Court specifically tells us

not to" -- even if we think those older decisions are in tension

with newer ones.    See United States v. Morosco, 822 F.3d 1, 7 (1st

Cir. 2016); see also Scheiber v. Dolby Lab'ys, Inc., 293 F.3d 1014,

1018 (7th Cir. 2002) (Posner, J.) ("[W]e have no authority to

overrule a Supreme Court decision no matter how dubious its

reasoning strikes us, or even how out of touch with the Supreme

Court's current thinking the decision seems.").

           As we said before, we think Havens Realty shows the clear

path here -- it is so similar to Laufer's case as to render any

distinction insufficiently material.         We're thus bound by that

decision   unless   the   Supreme   Court   tells   us    that    TransUnion

overruled it.4      Under Laufer's theory, she had a right to the


      4True, we're "bound by the Supreme Court's considered dicta
almost as firmly as by the Court's outright holdings, particularly


                                  - 21 -
information that she alleges Acheson didn't give her.     And the

statute makes that denial of information discrimination against

disabled persons and gives Laufer the right to sue in response.

That Laufer had no intent to use the information for anything but

a lawsuit doesn't change things -- she was still injured in

precisely the way the statute was designed to protect.

                               c.

                               i.

          Acheson's various attempts to distinguish Havens Realty

don't change our view that it governs here.

          Acheson says that the denial of information here wasn't

in itself discriminatory, but the lies to the plaintiff in Havens

Realty were.   Yes, the misinformation in Havens Realty certainly


when . . . a dictum is of recent vintage and not enfeebled by any
subsequent statement." McCoy v. Mass. Inst. of Tech., 950 F.2d
13, 19 (1st Cir. 1991); see United States v. Báez-Martínez, 950
F.3d 119, 132 (1st Cir. 2020). But when later dictum might call
into question a prior holding, we're still bound by the Court's
earlier holding, not its dictum. See Bais Yaakov of Spring Valley
v. ACT, Inc., 798 F.3d 46, 50 & n.5 (1st Cir. 2015).           And
TransUnion's    downstream-consequences-needed-for-informational-
injury proviso certainly looks like dictum given that the Court
concluded the plaintiffs didn't allege they hadn't received any
required information. See 141 S. Ct. at 2214. Moreover, we've
called "suspect" arguments that the Supreme Court implicitly
overruled one of its prior decisions.       See United States v.
Symonevich, 688 F.3d 12, 19 n.4 (1st Cir. 2012). And we think it
suspect, too, that the Court would overrule Havens Realty
implicitly, in dictum, and with only three sentences of
explanation.   Cf. In re Sealed Case, 151 F.3d 1059, 1064 (D.C.
Cir. 1998) ("[I]t is rather implausible that the Supreme Court, in
dicta -- not to mention in a footnote -- meant to overrule sub
silentio the holdings in" prior cases.).


                             - 22 -
looks like it was borne out of racial animus.                Yet still, Acheson's

distinction    is   hard   to       square     up.       The    regulations   here

specifically    make   the      denial       of      accessibility    information

actionable discrimination against disabled persons, see 28 C.F.R.

§ 36.501; DOJ Guidance, 28 C.F.R. pt. 36, app. A (2010) (noting

the Reservation Rule is borne out of "basic nondiscrimination

principles") -- just as the statute made the denial of information

in Havens Realty actionable racial discrimination.

           Next,    echoing     our    colleagues       in   the   Fifth   Circuit,

Acheson claims that the misrepresentation in Havens Realty had

"some relevance" to the tester plaintiff, but the information

Laufer wanted here didn't since she never wanted to book a room at

the Inn.   See Mann Hosp., 996 F.3d at 273.              But the only relevance

the misrepresentation had to the Black tester plaintiff in Havens

Realty was to help her figure out if the defendant was breaking

the law by engaging in racial steering.                 See 455 U.S. at 373–74.

And she had standing.         Id.     Same goes here.          See also Laufer v.

Arpan LLC, 29 F.4th 1268, 1281 (11th Cir. 2022) (Jordan, J.,

concurring) (explaining why this distinction doesn't work).5


     5 Similarly, the credit-union cases relied on by Acheson are
inapposite. Those cases concluded an ADA tester had no standing
to sue for credit-union websites' failure to have information in
a format accessible to disabled persons where there was a legal
bar to the plaintiff joining the credit union. See, e.g., Carello
v. Aurora Policemen Credit Union, 930 F.3d 830, 834 (7th Cir. 2019)
(Barrett, J.); Griffin v. Dep't of Lab. Fed. Credit Union, 912
F.3d 649, 654 (4th Cir. 2019). There are no legal bars to Laufer's


                                      - 23 -
          Further, Acheson posits that Laufer wasn't injured in

the way the statute was designed to protect since she wasn't

prevented from reserving a room.     Au contraire:   The regulation

was not designed only to make sure that a disabled person could

book a room -- the Reservation Rule's requirements are meant to

ensure that disabled persons can "assess independently whether a

given hotel or guest room meets his or her accessibility needs."

28 C.F.R. § 36.302(e)(1)(ii).    The rule recognizes that the public

information on accessibility features is necessary to make sure

disabled persons are "able to reserve hotel rooms with the same

efficiency, immediacy, and convenience as those who do not need

accessible guest rooms."   DOJ Guidance, 28 C.F.R. pt. 36, app. A

(2010).   Denying Laufer the same "efficiency, immediacy, and

convenience" as those not requiring accommodations is exactly the

discrimination the regulations are trying to stamp out.




booking a room at the Inn.     See also Carello, 930 F.3d at 834
(Barrett, J.) (making clear the holding was "no broader" than one
about plaintiffs who are "legally barred" from using the
defendant's services (emphasis in original)).        Additionally,
Carello affirmed the proposition that in "informational injury"
cases (which, according to that court, "typically" but do not
exclusively involve "sunshine law[s]"), "a plaintiff 'need not
allege any additional harm beyond' [her] failure to receive
information that the law renders subject to disclosure." 930 F.3d
at 835 (quoting Spokeo, 578 U.S. at 341).


                                - 24 -
                                   ii.

           Nor, with respect, do we find our sibling circuits'

explanations of why Laufer doesn't have standing under Havens

Realty, or Public Citizen, persuasive.

           The Second Circuit recently said a Reservation-Rule

tester plaintiff had no concrete injury because he couldn't "show

. . . an 'interest in using the information beyond bringing his

lawsuit.'"       Harty, 28 F.4th at 444 (cleaned up, then a new

alteration added) (quoting Looper, 22 F.4th at 881); see also

Laufer v. Ganesha Hosp. LLC, No. 21-995, 2022 WL 2444747, at *2

(2d Cir. July 5, 2022) (summary order) (applying Harty to a suit

brought by Laufer in Connecticut).         So Havens Realty didn't help

the plaintiff, the court said, because it shows testers can have

standing only when they suffer some actual injury. Harty, 28 F.4th

at 444.   But that distinction really doesn't do anything.         No one

disputes that being a tester alone doesn't give you standing --

the question is whether the test left her with some injury.            And

our judicial neighbors did not explain why the ADA tester plaintiff

didn't suffer an injury but the Black tester plaintiff in Havens

Realty    did,   even   though   her   only   "interest   in   using   the

information" was testing compliance and bringing her lawsuit --

just as with an ADA-Reservation-Rule tester.

           The Tenth Circuit suggested there lies some distinction

in the fact that Havens Realty involved a misrepresentation, but


                                  - 25 -
the     ADA-Reservation-Rule         cases     involve    a    lack    of     any

representation.       See Looper, 22 F.4th at 879.            Yet that seems a

distinction without a difference.              In either case, in order to

shine a light on unlawful discrimination, the law conferred on the

plaintiff    "a   legal     right    to   truthful    information"    about   an

accommodation.     Havens Realty, 455 U.S. at 373; see also Arpan, 29

F.4th at 1282 (Jordan, J., concurring).

             The Tenth Circuit also thought that Akins and Public

Citizen made clear years ago that there needed to be a downstream

consequence from the denial of information.              See Looper, 22 F.4th

at    881.    True,   the    Court   in   both   cases   described    what    the

plaintiffs wanted to do with the information they sought.                     See

Akins, 524 U.S. at 21 (noting the plaintiffs wanted to use the

information "to evaluate candidates for public office" and "the

role that [the organization]'s financial assistance might play in

a specific election"); Pub. Citizen, 491 U.S. at 449 (noting the

plaintiff wanted to "monitor [the organization's] workings and

participate more effectively in the judicial selection process").

But, for one thing, that doesn't show why Havens Realty wouldn't

still apply and give standing, since the Black tester plaintiff

there    wanted   the     information     only   to   test    the   defendant's

compliance with the law. See 455 U.S. at 373–74. And, for another,

it's hard to square with the Court's clear statement in Public

Citizen that the Court's "decisions interpreting the Freedom of


                                      - 26 -
Information      Act   have   never    suggested    that      those   requesting

information under it need show more than that they sought and were

denied specific agency records."               491 U.S. at 449; see also

Maloney, 984 F.3d at 60 (the D.C. Circuit holding that a FOIA

"requester's circumstances -- why he wants the information, what

he plans to do with it, what harm he suffered from the failure to

disclose -- are irrelevant to his standing" (quoting Zivotofsky,

444 F.3d at 617)).       That the plaintiff had a reason it wanted the

information then seems more a matter of factual context than a

legal rule.      Moreover, the Court recently reaffirmed that "the

violation   of    a    procedural     right    granted   by    statute   can   be

sufficient in some circumstances" such that plaintiffs "need not

allege any additional harm beyond the one Congress has identified,"

specifically citing Akins and Public Citizen.              Spokeo, 578 U.S. at

342.    And when giving its parenthetical explanations of Akins and

Public Citizen, the Court did not mention any of the "downstream

effects" the plaintiffs in those cases may have suffered from the

denial of information or their purpose for the information -- just

that they were denied information a statute gave them the right to

have.   See id.

            We understand that our sibling circuits thought Havens

Realty doesn't decide this case.              But we respectfully disagree.




                                      - 27 -
None has convincingly explained why Havens Realty can't illuminate

the path to decision.6

                                      d.

           What's more, Laufer suffered a concrete injury in fact

even if TransUnion ushered in a new era of informational injury.

TransUnion says that informational injuries need to "cause[] . . .

adverse effects" to satisfy Article III.            141 S. Ct. at 2214

(quoting   Trichell,   964   F.3d    at    1004).   One   could   read   the

informational injury to the Black tester plaintiff in Havens Realty

as doing so:   She was discriminated against in violation of the

law. Dignitary harm or stigmatic injuries caused by discrimination

have long been held a concrete injury in fact, even without

informational injury.    See Heckler v. Mathews, 465 U.S. 728, 738-

40 (1984); see also Allen, 468 U.S. at 755 (individuals personally

denied equal treatment under the law can have standing); Carello


     6 Reinforcing our view that Havens Realty can be relied on
here is that other cases exist where the Court compared the ADA
with the FHA or Title VII (two other of the nation's most important
antidiscrimination regimes) to guide a decision under one of those
statutory schemes. See, e.g., Bragdon v. Abbott, 524 U.S. 624,
631 (1998) (looking to the definition of "handicap" in the Fair
Housing Amendments Act and its interpretation by other courts for
guidance in interpreting the "ADA's definition of disability");
Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep't of Health & Hum.
Servs., 532 U.S. 598, 610 (2001) (in a case brought under both the
ADA and the Fair Housing Amendments Act, interpreting in parallel
the definition of "prevailing party" in the attorney fees
provisions of both statutes); Univ. of Tex. Sw. Med. Ctr. v.
Nassar, 570 U.S. 338, 357 (2013) (in a Title VII case, contrasting
the direct discussion of workplace retaliation in the ADA with the
absence of similar "clear textual terms" in Title VII).


                                    - 28 -
v. Aurora Policemen Credit Union, 930 F.3d 830, 833-34 (7th Cir.

2019) (Barrett, J.) ("There is no doubt that dignitary harm is

cognizable;     stigmatic      injury    is    'one   of   the    most   serious

consequences'        of      discrimination."         (citation      omitted)).

"[D]iscrimination itself, by perpetuating 'archaic and stereotypic

notions' or by stigmatizing members of the disfavored group as

'innately inferior' and therefore as less worthy participants in

the political community, can cause serious noneconomic injuries to

those persons who are personally denied equal treatment solely

because of their membership in a disfavored group."                Heckler, 465

U.S. at 739–40 (citation omitted). Indeed, TransUnion itself cited

Allen and "discriminatory treatment" as an example of "concrete,

de facto injuries that were previously inadequate at law" that

"Congress   may   'elevate      to    the   status    of   legally   cognizable

injuries.'"     141 S. Ct. at 2204–05 (quoting Spokeo, 578 U.S. at

341).

            Laufer        alleges     she      suffered    "frustration      and

humiliation" when Acheson's reservation portals didn't give her

adequate information about whether she could take advantage of the

accommodations. Without that information, Laufer is put on unequal

footing to experience the world in the same way as those who do

not have disabilities.              She alleges that the "discriminatory

conditions" on Acheson's website contribute to her "sense of

segregation and isolation" and deprive her of "full and equal


                                      - 29 -
enjoyment        of        the     goods,        services,         facilities,          and/or

accommodations available to the general public."                              Avoiding that

was part of the point of the ADA -- the Act "is a measure expected

to   advance          equal-citizenship              stature       for        persons    with

disabilities"         by    aiming       to    "guarantee      a    baseline      of     equal

citizenship by protecting against stigma and systematic exclusion

from public and private opportunities."                        Lane, 541 U.S. at 536

(Ginsburg, J., concurring) (cleaned up).                       In a similar case, the

Eleventh Circuit found that this harm alleged by Laufer                                    was

sufficient stigmatic injury to give rise to Article III standing.

Arpan, 29 F.4th at 1274.                We need not decide that exact issue here.

Rather,     we    find           that     Laufer's      feelings         of     frustration,

humiliation, and second-class citizenry are indeed "downstream

consequences" and "adverse effects" of the informational injury

she experienced.           See TransUnion, 141 S. Ct. at 2214.                    So even if

post-TransUnion a plaintiff in the same shoes as the Black tester

plaintiff in Havens Realty must show some "additional harm" from

the denial of information to demonstrate a concrete injury, Laufer

still meets that newly set bar.

                                                D.

            Pulling out all the stops, Acheson also contends that

Laufer's injury is not particularized.                    On top of being concrete,

the plaintiff's injury must be particularized to show injury in

fact.   Amrhein, 954 F.3d at 330–31.                   Particularized means that the


                                              - 30 -
injury must "affect the plaintiff in a personal and individual

way." Spokeo, 578 U.S. at 339 (quoting Lujan v. Defs. of Wildlife,

504 U.S. 555, 560 n.1 (1992)).              In other words, the injury has to

be   "personal,"    "distinct,"        and    "not    undifferentiated."           Id.

(cleaned up and citations omitted).             In contrast, "[i]njuries that

are too 'widely shared' or are 'comparable to the common concern

for obedience to the law'" may not be particularized.                        Lyman v.

Baker, 954 F.3d 351, 361 (1st Cir. 2020) (quoting Becker v. Fed.

Election    Comm'n,    230     F.3d    381,    390   (1st     Cir.    2000)).      The

particularization requirement "reflects the commonsense notion

that the party asserting standing . . . must allege that he,

himself,    is   among      the   persons     injured    by    th[e       defendant's]

conduct."     Hochendoner, 823 F.3d at 731–32.                That way we ensure

the issue is sharpened "in a concrete factual context" with parties

with "a direct stake in the outcome."                Id. (citations omitted).

            Under     any    reading    of    Havens     Realty      or    TransUnion,

Laufer's injury is particularized. As a pure informational injury,

Laufer was not given information she personally had a right to

under the ADA and its regulations, causing her precisely the type

of harm Congress and the regulation sought to curb -- the unequal

ability to know what accommodations a person with disabilities can

take advantage of.          See Havens Realty, 455 U.S. at 374 (the Black

tester plaintiff had standing because she "alleged injury to her

statutorily      created      right    to     truthful      housing       information"


                                       - 31 -
(emphasis added)).     And she alleges that she personally suffered

the   loss   of   dignity   in    feeling    less   than   equal,   enduring

humiliation, frustration, and embarrassment.               See Heckler, 465

U.S. at 739–40; cf. Allen, 468 U.S. at 755–56 (dignitary harm from

discrimination wasn't concrete because the discrimination wasn't

personally experienced); Carello, 930 F.3d at 834 (concreteness

and particularity are "two sides of the same coin" for dignitary

harms since discrimination that doesn't impact the plaintiff isn't

concrete and also doesn't affect the plaintiff in an individual

way). Those harms affected her "in a personal and individual way."

Lujan, 504 U.S. at 560 n.1.

             Further, contrary to Acheson's suggestions, Laufer's

claim is not a generalized grievance based on her desire that

Acheson follow the law.          For starters, the Court's generalized-

grievance cases typically focus on allegedly unlawful conduct by

the government, id. at 576, and are driven, at least in part, by

separation-of-powers concerns with the courts supervising the co-

equal branches' activities, see id. at 577.           But even more, Lujan

also recognized that "[n]othing in [it] contradicts the principle

that 'the injury required by Art. III may exist solely by virtue

of "statutes creating legal rights, the invasion of which creates

standing,"'" even though the right is widely shared.             Id. at 578

(cleaned up with new alterations added) (quoting Warth, 422 U.S.

at 500).     Nothing in the ADA or its regulations "abandon[s] the


                                    - 32 -
requirement that the party seeking review must [her]self have

suffered an injury."   See id. (quoting Sierra Club v. Morton, 405

U.S. 727, 738 (1972)).    As we've already explained, the ADA and

its regulations offer a route to those themselves suffering an

injury by being discriminated against on the basis of their

disability.    It does not permit anybody to sue just because she

saw an ADA violation.     See 42 U.S.C. § 12188(a)(1); 28 C.F.R.

§ 36.501(a).    Which shows the differentiation of the injury:

Laufer is a person with disabilities -- not just any one of the

hundreds of millions of Americans with a laptop -- and personally

suffered the denial of information the law entitles her, as a

person with disabilities, to have.

                                IV.

          Onward we go to the next step of the standing analysis

-- Laufer's standing to seek injunctive relief.7

          The party seeking review has to show they have standing

for each form of relief they seek.     Friends of the Earth, Inc. v.

Laidlaw Env't Servs. (TOC), Inc., 528 U.S. 167, 185 (2000).     For

Laufer's claim for injunctive relief, demonstrating her "past

exposure to illegal conduct" -- here, her pre-suit encounters with


     7 To be clear, Laufer's complaint seeks only declaratory and
injunctive relief, as well as attorney's fees and costs. It does
not seek damages for past violations. Damages are not an available
remedy for private suits under Title III of the ADA. See 42 U.S.C.
§ 12188(a)(1); 28 C.F.R. § 36.501(a); see also G. v. Fay Sch., 931
F.3d 1, 9 (1st Cir. 2019).


                              - 33 -
Acheson's reservation system on its and third parties' websites --

isn't "in itself" sufficient to show standing absent "continuing,

present adverse effects."      City of Los Angeles v. Lyons, 461 U.S.

95, 102 (1983) (quoting O'Shea v. Littleton, 414 U.S. 488, 495-96

(1974)).      Standing for injunctive relief depends on "whether [s]he

[i]s likely to suffer future injury," id. at 105 -- that is, "a

sufficient likelihood that she will again be wronged in a similar

way," Gray v. Cummings, 917 F.3d 1, 19 (1st Cir. 2019) (quoting

Am. Postal Workers Union v. Frank, 968 F.2d 1373, 1376 (1st Cir.

1992)).

              That proviso is sometimes referred to as "imminence."

See, e.g., Berner v. Delahanty, 129 F.3d 20, 24 (1st Cir. 1997).

Though    a   "somewhat   elastic   concept,"   imminence   shouldn't   be

stretched too far -- it "ensure[s] that the alleged injury is not

too speculative for Article III purposes."        Lujan, 504 U.S. at 564

n.2.     At bottom, it requires that the injury not be "conjectural"

or "hypothetical" or simply "possible."         See Clapper, 568 U.S. at

412, 416, 420.       For an injury to be imminent enough to provide

standing, it must be "certainly impending."        Id. at 416.

              Describing the imminence of a future harm, our judicial

higher-ups have said that a plaintiff's proclaimed "'intent' to

return to the places they had visited before -- where they will

presumably, this time, be [injured again] -- is simply not enough."

Lujan, 504 U.S. at 564.       For example, plaintiffs' averred intent


                                    - 34 -
to visit Egypt and Sri Lanka at some unspecified point "[i]n the

future" was insufficient to show an imminent injury.          See id. at

563–64.    "Such 'some day' intentions -- without any description of

concrete plans, or indeed even any specification of when the some

day will be -- do not support a finding of the 'actual or imminent'

injury."    Id. at 564.

            Here, though, Laufer's plans to revisit the websites are

far from those "some day intentions" found insufficient in Lujan

-- she's alleged her "concrete plans" to go back to the websites

in the near future.        As an ADA tester, Laufer says she has a

sophisticated system to continue monitoring the non-compliant

websites she finds.       She visits the website multiple times before

filing her complaints, and then schedules herself to review the

website again after the complaint is filed.       And she says she will

revisit Acheson's online reservation system "[i]n the near future"

to test its ADA compliance.        So, far from a mere possibility that

someday Laufer will eventually head overseas to Sri Lanka or Egypt

to see an endangered species that'll be forced into extinction,

she has given her "description of [her] concrete plans" to re-

visit the websites, easily accessible from her home, in the near

future.    See Lujan, 504 U.S. at 563–64; cf. Carney, 141 S. Ct. at

501–03 (plaintiff's assertion that he "would apply" for the job,

"without    any   actual    past   injury,   without   reference   to   an

anticipated timeframe, . . . and without any other supporting


                                   - 35 -
evidence" was not sufficient in a "highly fact-specific case");

Summers v. Earth Island Inst., 555 U.S. 488, 496 (2009) (an

assertion that the plaintiff "wants to go" to the area affected is

too "vague").     Take all of that, too, with the fact that Laufer is

a self-proclaimed ADA tester who makes it her vocation to test

websites for ADA compliance.      See Houston v. Marod Supermarkets,

Inc., 733 F.3d 1323, 1340 (11th Cir. 2013) (considering that "ADA

testing appears to be [the plaintiff's] avocation or at least what

he does on a daily basis").      Also, importantly, Laufer asserts in

her reply brief that while Acheson has made its website ADA-

compliant, Acheson hasn't persuaded the third-party reservation

services to do the same (a point we return to in section V).           Her

likelihood   of     future   injury    is   far   from   conjectural   or

hypothetical; it's sufficiently imminent.8

                                      V.

          Swinging its final punch, Acheson tucks in a quick

suggestion that the case may also be moot.         It says that because

its website now shows that the Inn has no ADA-compliant lodging,

Laufer can't contend that she'll suffer the same injury again.

          Mootness is another part of the Article III case-or-

controversy schema.      Because we "decide only live controversies



     8 Judge Howard agrees that the complaint adequately alleges
standing for declaratory relief, but he is doubtful that it
sufficiently alleges standing to pursue injunctive relief.


                                 - 36 -
that will have a real effect on real parties in interest," we don't

decide cases where the parties' dispute has since been resolved.

Bos. Bit Labs, Inc. v. Baker, 11 F.4th 3, 8 (1st Cir. 2021); see

Chafin, 568 U.S. at 172.          Since mootness goes to our Article III

jurisdiction,     we   have   to    cross-check      for   it   throughout    the

litigation:   "'It is not enough that a dispute was very much alive

when suit was filed'; the parties must 'continue'" -- even on

appeal -- "'to have a personal stake' in the ultimate disposition

of the lawsuit."       Chafin, 568 U.S. at 172 (cleaned up) (quoting

Lewis v. Cont'l Bank Corp., 494 U.S. 472, 477-78 (1990)).

            Yet   getting     a    case   declared    moot   is   a    "demanding

standard" -- one met only when "'it is impossible for a court to

grant any effectual relief whatever' to [the plaintiff] assuming

it prevails."     Mission Prod. Holdings, 139 S. Ct. at 1660 (quoting

Chafin, 568 U.S. at 172).            The "heavy burden" of meeting that

demanding standard falls on the party asserting mootness; so here,

Acheson.    Bos. Bit Labs, 11 F.4th at 8.            Acheson hasn't met it.

            Laufer's alleged violations are not just about what was

(or more aptly, wasn't) on Acheson's own website.                     Laufer also

alleged that Acheson violated the Reservation Rule via the booking

portals on third-party booking websites, like Hotels.com.                  And as

noted earlier, she avers that although Acheson's own website made

changes, it hasn't gotten the third parties to update their

websites.


                                     - 37 -
            Again, to assess mootness, we need not decide whether

Acheson can be held liable for those third-party websites' non-

compliance. That a plaintiff's ultimate recovery "may be uncertain

or even unlikely . . . is of no moment" to the mootness inquiry.

Mission Prod. Holdings, 139 S. Ct. at 1660.             Instead, we assume

the claim's legal validity to determine whether it is nonetheless

moot.   See Town of Portsmouth v. Lewis, 813 F.3d 54, 61 (1st Cir.

2016); see also Mission Prod. Holdings, 139 S. Ct. at 1660.

            And, for the record, nothing seems "so implausible,"

Chafin, 568 U.S. at 174, or "wholly insubstantial and frivolous"

about Laufer's claim based on the third-party websites, see Town

of Portsmouth, 813 F.3d at 61.        Acheson hasn't suggested that the

third-party     websites   have   been    updated,   and   the   regulations

provide that the public accommodation's obligations extend to

"reservations made by any means, including . . . through a third

party."    28 C.F.R. § 36.302(e)(1); see DOJ Guidance, 28 C.F.R. pt.

36, app. A (2010) (rejecting hotels' notice-and-comment arguments

that "they are unable to control the actions of unrelated parties"

and   stating    that   hotels    "that   use    third-party     reservations

services    . . .   must   provide   these      third-party    services   with

information concerning the accessible features of the hotel and

the accessible rooms").      Nor has Acheson represented that it made

that information available to all of the thirteen third-party

booking websites that Laufer alleges were non-compliant, but they


                                   - 38 -
just haven't put the info online.          Cf. DOJ Guidance, 28 C.F.R. pt.

36,   app.   A   (2010)   (providing       that   if   the    hotel    makes   the

information      about   accessibility      available    to   the     third-party

booking website but the third-party doesn't give the information

out, the hotel "will not be responsible").               So there's still a

live claim to decide.9

                                *      *      *

             For all these reasons, the district court has Article

III jurisdiction over this case (at least for now).                 The judgment

of the district court is therefore reversed, and the case is

remanded for further proceedings.           Costs to appellant.




      9Given our conclusion, we need not decide at this point
whether the changes to Acheson's own website in response to this
litigation would be sufficient to moot the case in the absence of
the allegations concerning unremediated third-party websites. See
Friends of the Earth, 528 U.S. at 189 ("[A] defendant's voluntary
cessation of a challenged practice does not deprive a federal court
of its power to determine the legality of the practice" unless it
is "absolutely clear that the allegedly wrongful behavior could
not reasonably be expected to recur." (citation and internal
quotation marks omitted)).


                                    - 39 -